UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No.1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54429 China Xingbang Industry Group Inc. (Exact name of registrant as specified in its charter) Nevada 99-0366034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7/F West Tower, Star International Mansion, No.6-20 Jinsui Rd., Tianhe District, Guangzhou, Guangdong Province, P.R.C. 510623 (Address of principal executive offices) (Zip Code) (011) 86 20 38296988 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 80,000,000 shares of Common Stock, par value $0.001, as of August 15, 2011. EXPLANATORY NOTE China Xingbang Industry Group Inc. (unless the context otherwise requires, includes its direct and indirect subsidiaries and is referred to as “ Company ,” “ we ,” “ us ” or “ our ”) is filing this Amendment No. 1 (the “ Amendment ”) to its Quarterly Report on Form10-Q for the fiscalquarter ended June30, 2011, which was originally filed on August15, 2011 (the “ Original Filing”), to (i) correct certain typographical errors and to supply tables in the Notes to the Consolidated Financial Statements with regard to “Note 13 Related Party Transactions” and “Note 14 Concentrations and Credit Risks” which were inadvertently omitted from the Original Filing; and (ii) to revise Item 4 “Disclosure Controls and Procedures” to include management’s reassessment and conclusion that our internal controls and procedures were not effective as of June 30, 2011. Except as expressly stated in this Amendment, this Amendment continues to speak as of the date of the Original Filing, and we have not updated the disclosure contained in the Amendment to reflect events that have occurred since the date of the Original Filing. Accordingly, this Amendment must be read in conjunction with our other filings, if any, made with the Securities and Exchange Commission (“ SEC ”) subsequent to the filing of the Original Filing, including amendments to those filings, if any. CHINA XINGBANG INDUSTRY GROUP INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS Title Page No. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submissions of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6.
